 268DECISIONSOF NATIONAL LABOR RELATIONS BOARDof pay he may have suffered from August 22, 1952, to a time 3 weeks after the strike endedwhen the Respondent offered him reinstatement and he rejected the offer.Having found that the Respondent did not discriminate with regard to the hire and tenure ofemployment of Armand Caron, Anthony Del Monico, Joseph E. Walsh, and Donald Fulford, Ishall recommend that the complaint with respect to them be dismissedIt is apparent from the entire record that there is danger of the commission in the future bythe Respondent of other unfair labor practices proscribed by the Act. In order to make effec-tive the interdependent guarantees of Section 7 of the Act and to effectuate the policies of theAct, I shall recommend that the Respondent cease and desist from infringing in any mannerupon the right of employees guaranteed in Section 7Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the meaning ofSection 2 (5) of the Act.2.All production and maintenance employees of Respondent, including the shipping clerk,employed at its East Greenwich plant, exclusive of the assistant to the superintendent, theleadmen, office clerical employees, professional employees, guards, and all supervisors asdefined in Section 2 (11) of the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.At all times since January 5, 1952, the Union has been and now is the exclusive repre-sentative of all the employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since February 28, 1952, to bargain collectively withUnited Steelworkers of America, CIO, as the exclusive representative of the employees in theaforesaid unit, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) and (1) of the Act.5By discriminating in regard to the hire and tenure of employment of Charles Arnold,Paul Aslin (Ellin), John Clancy, James Cummisky, Peter Dubuque, Joseph Molis, RaymondP.Reed, John W. Bunnell, Patrick Fogarty, Sidney Ivens, Albert Leduc, John A. McKenna,Francis Earl Northrup, Ernest Provencher, Joseph A. Trudell, Philip Wilcox, and EugeneJacques. thereby discouraging membership in United Steelworkers of America, CIO, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) and (1) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act8The Respondent has not violated Section 8 (a) (3) and (1) of the Act as alleged in the com-plaintwith respect to Armand Caron, Anthony Del Monico, Joseph E. Walsh, and DonaldFulford.[Recommendations omitted from publication.]CLEARWATER FINISHING COMPANYandUNITED TEXTILEWORKERS OF AMERICA, AFL. Case No. 11-CA-572 (For-merly 10-CA-1532). April 15, 1954DECISION AND ORDEROn October 27, 1953, Trial Examiner David London issuedhis Intermediate Report in the above-entitled proceeding,108 NLRB No. 55. CLEARWATER FINISHING COMPANY269finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter,theRespondent and the United TextileWorkers ofAmerica, AFL,filed exceptions and supportingbriefs.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds no prejudicial error was com-mitted. The rulings are hereby affirmed.The Board has con-sidered the Intermediate Report,the exceptions and briefs,and the entire record in the case,and hereby adopts the find-ings,conclusions,and recommendations of the Trial Examiner,except as modified below.We agree with the Trial Examiner's finding that the Respond-ent violated Section 8(a) (1). However,we do not rely upon allof the conduct set forth by him to support that finding.The Trial Examiner found that "Foreman"Durden toldemployee Blackmon that the mill would shut doun if the Unioncame in. The Respondent excepts on the ground that there wasno proof of Durden's supervisory status. We find merit in thisexception.Durden's duties were those of ticket writer andshader. His task consisted mainly of checking the correctnessof the shade of color run upon some of the Respondent's textile-printingmachines,and making assignments of the machines.On this record we do not find that Durden was a supervisor, andtherefore we will disregard his remark to Blackmon.The Trial Examiner also credits the testimony of employeeGregory as to statements allegedly made by SupervisorsFrost,Robinson,and Hendrix.The latter all denied making suchstatements.AlthoughGregory was credited in this instanceover the denials of the 3 supervisors,he was not creditedelsewhere with regard to his version of his own discharge.Instead, the Trial Examiner credited the testimony of Super-visor Hendrix over that df Gregory as to the latter's discharge.In view of the foregoing,we do not accept Gregor's testimonythat the 3 supervisors,who are not otherwise discredited inthe Intermediate Report,made the alleged coercive statementsin violation of Section 8 (a) (1).ORDERUpon the entire record in this case and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that Clearwater FinishingCompany,its agents,successors, and assigns,shall:1.Cease and desist from:(a) Discouraging membership in United Textile Workers ofAmerica, AFL,or in any other labor organization of its em-ployees,by discharging employees or discriminating in anymanner with respect to hire,tenure,or any term or condition 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment,except to the extent permitted by Section 8(a) (3) of the Act.(b) Interrogating its employees as to their union activitiesand/or threatening them with reprisals if they continued suchactivities.(c) In any other manner interferingwith,restraining, orcoercing its employees in the exercise of the right to self-or-ganization,to form labor organizations,to join or assist theabove-named or any other labor organization,to bargain col-lectively,through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiringmember-ship in a labor organization,as authorized in Section 8 (a) (3)of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policiesof the Act:(a) Offer Byron Colley,Lonnie Lott,and David Timmermanimmediate and full reinstatement to their former or substan-tially equivalent positions without prejudice to their seniorityand other rights and privileges and make each of them wholefor any loss of pay each may have suffered by reason of thediscrimination against themby paymentto each of them of asum of money equal to the amount determined in the mannerset forth in the section of the Intermediate Report,attachedhereto, entitled"The Remedy."(b) Upon request,make available to the Board or its agents,for examination and copying, all payroll records, social-secu-rity payment records, timecards,personnel records and re-ports,and all other records necessary to analyze the amountsdue under the terms of this Order.(c) Post at its plant in Clearwater,South Carolina,copies ofthenotice attached to the Intermediate Report and marked"Appendix A."1 Copies of said notice,to be furnished by theRegional Director for the Eleventh Region, shall,after beingsigned by Respondent's representative,be postedby Respondentimmediately upon receipt thereof and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered,defaced,or coveredby any othermaterial.(d) Notify theRegional Director for the Eleventh Region, in'This notice,however,shall be,and it hereby is, amended by striking therefrom the wordsThe Recommendations of a Trial Examiner"and substituting in lieu thereof the words "ADecision and Order."In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CLEARWATER FINISHING COMPANY271writing, within ten (10)days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the com-plaint charging that Respondent unlawfully discharged Ruby L.Ripley, Joe Wood,Edward L. Gregory,and James D. Blaxtonbe dismissed.Intermediate ReportSTATEMENT OF THE CASEUpon charges duly filed by United Textile Workers of America, A.F.L., herein called theUnion, the General Counsel of the National Labor Relations Board, on May`8, 1953, issueda complaint against Clearwater Finishing Company, hereinafter called Respondent or theCompany, alleging that Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National LaborRelationsAct,61Stat. 136, herein called the Act. Copies of the charge, complaint, andnotice of hearing were duly served on the appropriate parties.With respect to the unfair labor practices,the complaint as amended at the hearingalleged, in substance, that since on or about January 15, 1952, and continuously thereafter,Respondent, by specified acts, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of the Act. The complaint further allegedthatRespondent,on designated dates,discharged or laid off the employees named in themargin i and has at all times after the respective terminations failed and refused to reinstatethem because they joined or assisted the Union,or engaged in concerted activities withother employees for the purpose of collective bargaining or other mutual aid or protectionBy its answer, Respondent admitted that it had discharged the employees named in footnote 1,supra but denied that it was guilty of any unfair labor practice.Pursuant to notice,a hearing was held August 19-20, 1953,at Augusta,Georgia, before theundersigned Trial Examiner.All parties appeared and were represented by counsel or otherrepresentative,were afforded full opportunity to be heard,to examine and cross-examinewitnesses, to argue orally at the conclusion of the evidence, and to file briefs. Oral argumentwas waived by all parties. Since the close of the hearing a brief has been received from Re-spondent which has been duly considered.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation duly organized under and existingby virtue of the laws of theState of South Carolina,having its principalofficeand placeof business in Clearwater, SouthCarolina,whereit is engaged in bleaching,dyeing, andprinting cotton cloth.In the courseand conduct of its businessoperation at its Clearwater plant,Respondent causes and has con-tinuouslycaused a substantial amount of raw materials,equipment,and suppliesused by itinthebleaching, dyeing,and printingof cotton cloth to be purchased,transported, anddeliveredin interstatecommerce from and through the United Statesof America,other thantheStateof South Carolina,to its Clearwater plant.The Companyalso causes,and hascontinuouslycaused,a substantial amount of its finished productsof a valueof more than$ 100,000 annually to be sold,transported,and delivered in interstate commerce to andthrough the States of the UnitedStates, other than the Stateof South Carolina, from its Clear-water plant.Respondentis, and hasbeen at all tunes material herein, engagedin commercewithinthe meaningof the Act.'Ruby L Ripley, Joseph W Wood, Jr., Byron Colley, Lonnie W Lott, Edward L. Gregory,David A. Timmerman,and James D. Blaxton. 2 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDILTHE LABOR ORGANIZATION INVOLVEDUnited Te..tileWorkers of America,A. F. L , hereincalled the Union, is a labor organiza-tion within the meaning of Section 2(5) of the ActIII.THE UNFAIR LABOR PRACTICES 2A.BackgroundThe Union's organizational campaign began on or about December 14, 1951, at a barbecuemeeting attended by 78 employees. On March 21, 1952, it filed its petition to be certified asbargaining representative for Respondent's production and maintenance employees. On March26, 1952, the Company and the Union entered into a "Stipulation for Certification upon Con-sent Election" pursuant to which an election was conducted on April 10, 1952, among theemployees aforementioned to determine whether or not they desired to be represented bythe Union for the purposes of collective bargaining. At that election, 296 votes were castfor the Union, 307 votes against the Union, and additional ballots, sufficient in number to bedeterminative of the results of the election, were challengedOn April 16, 1952, the Union filed its "Objections to Conduct Affecting Results of theElection " Thereafter, the Board's Regional Director conducted an investigation into theissued raised by the challenged ballots and by the said objections On March 6, 1953, theRegional Director filed his report on the objections and the challenged ballots Respondentand the Union having both filed exceptions to the report, the Board, on March 31, 1953,ordered that a hearing be held on the issues raised by the bojections and challenges. There-after, the Union requested permission to withdraw its petition for certification On July 15,1953, the Board granted that request, revoked its order 9f March 31, 1953, directing thata hearing be held, and ordered the representation case closed 3In the summer of 1952 management was concerned with a depreciation in the quality ofwork produced and a drop in production In early August of that year, Raymond Warner, theplantmanager, discussed the matter with top supervisors and on August 4 addressed a noticeto all foremen instructing them to "take the necessary steps to correct the situation broughtabout by employees leaving their work without permission. "On October 2, 1952, Warnersent another directive to all foremen and instructed them "to discharge any employee foundaway from his work station without permission." Respondent's records show that the numberof discharges increased materially and that from August 1, 1952, to December 31, 1952,58 employees were discharged for "disciplinary or other involuntary reasons."B. Interference, restraint, and coercionBy the following conduct Respondent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed by Section 7 of the Act '2nd in violation of Section 8(a) (1) thereof-IDuring the week of January 21, 1952, Foreman Hankinson said to employee Finley: "IfI hear you talking about the Union again I am going to have to fire you."2.InFebruary 1952 Foreman Durden told employee Blackmon that thcmill would shutdown if the Union came in.3.About 4 weeks before the election in April 1952, Foreman Brockman told employeeAtkinson that "if the damn Union comes in, either lie [Brockman] or [Blaxton, the Union's2 The testimony concerning most of the incidents involved in this proceeding is conflicting andcontradictory and the findings of fact made herein result from my attempt to reconcile theevidence and determine what occurred. The findings of fact are based upon my consideration ofthe entire record and my observation of witnesses. All evidence on disputed points is notdescribed so as not to burden unnecessarily this Report. However, all has been considered and,where required, resolved. In determining credibility I have considered, inter alia the demeanorand conduct of witnesses; their candor or lack thereof; their apparent fairness, bias, orprejudice; their interest or lack thereof; their ability to know, comprehend, and understandmatters about which they have testified; whether they have been contradicted or otherwiseimpeached; and consistency and inherent probability of the testimony.3 The facts pertaining to the representation proceeding have been officially noted from theBoard's file in Case No 11-RC-510, formerly Case No. 10-RC-1846. CLEARWATER FINISHING COMPANY273committeeman for that department] would have to leave and he had a damn good right tothink it would be[Blaxtonl"4.On April 8, 1952, Foreman Brierly asked employee Palmer what he thought about theUnion and told him that if the Union "went in at Clearwater they were going to sell theCompany houses."5.On or about October 13, 1952, Foreman Brierly, in discussing with employee Palmer thetermination of employee Colley hereafter found to have been discriminatorily discharged,said to Palmer that there were more employees "that are going to'get the same thing [Colley]got because the Company does not want no damn Union in Clearwater."6.Two or three days before the election, Foreman Hankinson told employee Binnickerthat the men were making a mistake in trying to bring the Union in, that he didn't want him"to get messed up in the Union . . . [and] he thought the Company might discharge some[Union members]."7.The interrogation by Supervisors Frost and Hendrix of employee Gregory 4 to 5 weeksbefore the election as to how many employees had attended a Union meeting and how he feltabout the Union.8.Foreman Ribinson's rhetorical question to Gregory during the week of the electionwhether Jack Jacobs (southern director of the Union) was "going to feed you all after they fireyou..,C. The alleged discriminatory discharges1.Ruby L. RipleyMrs. Ripley was employed by Respondent on July 3, 1940, and discharged on January 17,1952, on which latter date she was employed in the sewing department. She joined the Unionthe first week in January 1952, was elected to an organizing committee and at the January12meeting spoke in its behalf. However, she distributed no union membership applicationblanks until after she was discharged.A day or two before she was discharged, Mrs. Ripley, who was addicted to the free useof profanelanguage,on two different occasions, in the presence of Mrs. Adams, anotheremployee, referred to certain other fellow employees as "these sons-of-bitches that ain'ton the band wagon." Mrs. Adams complained to Finley, her supervisor, about Mrs. Ripley'sexcessive profanity and he told her that he would look into it. Finley conferred with hissuperior, Foreman Hankinson, and the latter instructed Finley to go back into the plant andreprimand Mrs. Ripley. Finley went to her and told her that it had been reported that she wasusing profane language, shouting, and causing disturbance and asked her to abstain there-from so that the staff "could all work together better." Mrs. Ripley just laughed at thereprimand but said nothing.On the morning of January 17, 1952, after hearing another profane outburst by Mrs. Ripley,Mrs. Adams went to Hankinson and complained that she didn't "like to work in a departmentwhere [she] heard things like that going on." Hankinson informed her that he would try togive her work at a different location. He went to Mrs. Ripley and told her that it had been re-ported to him that she was creating a disturbance and that such conduct would have to bestopped.Giving emphasis to her answer by the use of the scatological expression, Mrs.Ripley informed Hankinson that she did not have to take his criticism or anybody else's.Hankinson then told her that if that was her attitude, her services were no longer required.Mrs. Ripley took her production card, tore it up, and threw the pieces in Hankinson's face.I find that Mrs. Ripley was discharged because of the insubordination and insolence she dis-played when Hankinson informed her that her conduct was causing a disturbance in the plantand that she would have to mend her ways. I am convinced that when Hankinson approached heron the day in question he had no intention of discharging her 4 In view of that, the further factthat others in the plant also used profane language, but were not discharged, loses significancein attempting to establish discrimination against Mrs. Ripley. Though her profanity was theincident that brought about her rebukes, it was her insubordination and insolence that causedher discharge Union membership or activitydoes not immunize against plantdiscipline forinsubordination or other misconduct. Accordingly it will be recommended that the allegationsof the complaintpertainingto her discriminatory discharge be dismissed.4 Witness his statement to Mrs. Adams a few minutes earlier that he would transfer herto another department so that she would no longer be annoyed by Mrs. Ripley.339676 0 - 55 - 19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Joseph W Wood, Jr.Wood, employed by Respondent from 1948 to October 6, 1952, joined the Union December 29,1951, and was elected as a committeeman for his department. He distributed 35 to 40 unionapplication blanks and secured the signatures of 4 or 5 employees to such applications FromFebruary 1952 Wood, as did more than 200 other employees, wore and displayed a unionbuttonIn the bleach-house department, where Wood was employed, it had been the establishedpractice to do the necessary cleaning of machinery and equipment on Friday of each week.Because of the accumulation of lint and dust arising from the operation of the machines andequipment, this cleanup work was essential to the successful and safe operation of the depart-ment during the following week. To do this cleanup,it had always been the practice to assignthereto employees in the department who had not yet completed 40 hours of work during theearlier portions of the same week.On the Thursday before he was discharged, Wood, who had not yet worked 40 hours duringthatweek, was told by Supervisors Ennis and Lowe to report for cleanup on the followingdayThough Wood replied "OK" he did not come to work on Friday nor did he advise anyonethat he would not report on that day, though he was aware of the practice and the Companyrule requiring that it be notified when employees are unable to report for work. When Woodreturned to work on the following Monday, Hankinson, his foreman, informed him that he wasdischarged because of his unexcused absence on the previous FridayWood admitted that none of his foremen or supervisors ever said anything to him about theUnion. On earlier occasions when he failed to report for work, he had "always called in orsent work by one of the employees in[his] department" as required by company rules. Therecord further establishes that others had been discharged for unexcused or unreportedabsencesOn the entire record I am convinced and find that Wood was discharged because ofhis failure to report for work on the Friday in question and not for the reasons alleged in thecomplaint.3Byron ColleyColley was first employed by Respondent in 1940 as an extra at about $ 13 a week and wasthereafter transferred to several other jobs until at the time of his discharge on October 10,1952, he was engaged as a backtender on a print machine at $1 45 an hour He joined theUnion at its first meeting, was later elected chairman of its organizing committee and con-tinued in that capacity until he was discharged from Respondent's employment. He distributedall the union membership cards that were ever circulated among Respondent's employees and"handled" all cards that were signed up by others on the committee. Individually he "signedup" at least 50 employees before the election and more than that number thereafter. He dis-tributed handbills on every occasion when handbills were circulated and was stationed forthis task in front of the gate at the personnel office. At the election, he acted as "an officerfor the Union."Before the election, apparently in behalf of grieving employees, Colley talked to Mr. Warner,the plant manager, and told him "the boys" were complaining "about the boss printer ...mistreating the help." At Colley's request, Warner called a meeting of the men engaged inthe printing departmentWarner there assured the men that management would insist uponfair treatment for them and "that if any other trouble came up . . [theywere]to let MrColley knpw" and the latter would report the matter to Warner On several other occasionsColley complained to Dunham, Warner's administrative assistant, that the boys "did notfeel they were getting their money's worth" in the Company's cafeteria. Right after Woodwas fired on October 6, Colley complained to Dunham about that discharge At about thesame time Lewis, Colley's foreman and with whom Colley had previously discussed the Wooddischarge, instructed him "to stay out of the office and [not to] go over there and talk toMr. Dunham or Mr.Warner or any person pertaining to the management about anything."On October 10, 1952, Colley was engaged as a backtender on print machine No. 12, a largemachine which prints the design on the fabric as it goes through the machine. The entiremachine is approximately 40 feet long and has a number of rollers around which the fabricrotates.The printer is stationed at the front of the machine while the backtender stands atthe rear thereof. There it was Colley's job to watch the back of the machine and, among otherduties, to see that the rollers have the proper color, the brushes and rollers are turningproperly, and the cloth coming through in order. CLEARWATER FINISHING COMPANY275At about 10 a m. of October 10 Robert Lewis, foreman of the print shop, was advised by hisassistant that an ice cream stick, approximately 4 inches long and about a sixteenth of an inchthick, had gone through the rollers of the No. 12 print machine and had been found by Toole,the printer. The machine was stopped immediately and only about 221 yards of the cloth wasspoiled.Toole asked Colley whether he knew where the stick came from. The latter repliedthat he hadn't seen it before and didn't know how it got there Toole said he didn't know how itgot their either. Lewis was called, took the piece of cloth and stick to the supervisor of thebleach house, and discussed the possibility of the stick being in the roll of cloth before it cameto the print machine and both decided that it could not. Lewis and the printer examined theparts of the equipment affected and found nothing that would substantially interfere with theoperation then in progress.The presses resumed operations and the pattern then being printedwas completed. The next few jobs were checked and were found not to have been affected bythemishap.5 At 3 p. m., the close of the shift, Colley was told to report to the office wherethe personnel manager told him thathewas being discharged because of"a stick going throughhis machine."On the following Monday, October 13, Foreman Brierly asked employee Palmer whether hewanted to take Colley's place. In the course of the conversation, Brierly told him that Colleyhad "been playing fiddle around here a long time and the damn rascal can dance now... .There is (sic) some more that are goind to get the same thing he got because the Companydoes not want any damn union in Clearwater."When the General Counsel rested his case-in-chief, the state of the record was such thatitwas incumbent on Respondent to go forward with the evidence to show why it dischargedColley. In its brief, Respondent summarizes its reasons for the termination as follows:"There was ... every reason to believe that Colley had deliberately placed the stick in themachine, even without an eye witness to his having done so. Whether he had placed it thereor not, he was guilty,at the least,of serious carelessness and inattention to duty, and thisfollowing a reprimand 2 days before for absence from his machine, while it was in operation,without permission."With respect to the first contention, I am mindful that it would be asufficient defense if Respondent honestly believed that Colley had thrown the stick in themachine and discharged him for that reason. In other words, the issue is not whether in factColley was actually guilty of the misconduct, but whether Respondent honestly believed thathe was, and discharged him for that reason. Atlanta Broadcasting Company, 79 NLRB 626.However, contrary to Respondent's contention that it had "every reason to believe thatColley had deliberately placed the stick in the machine," I am convinced and find that it hadno reason to so believe The record is utterly devoid of any suggestion as to why Colley,with a record of 12 years' faithful service behind him, should commit an act of sabotage. Thefailure of either the General Counsel or Respondent to otherwise explain its presence cannotbe used to impute to Respondent a reasonable belief that Colley had deliberately thrown thestick into the machineNor is there any evidence to sustain Respondent's alternative contention that Colley was"guilty, at the least, of serious carelessness and inattention to duty" in connection with thisincident and that he was discharged for that reason Indeed, Lewis testified that "the onlypossible way [the stick] could have got in No. 12 machine was to throw it in" and that was whyhe "decided to discharge him " It is thus apparent that the charge of "serious carelessnessand inattention to duty" was an afterthought. In any event, there is no credible evidence insupport of Respondent's alternative contention. Although it was one of Colley's duties towatch the cloth as it went over the rollers at the end of the machine, he had other duties toperform which occasionally, and for brief intervals, required him to change his position fromdirectly behind the rollers. At the time of the mishap in question, he was "throwing a greyroll back in the winder," a taskapparently assigned to him Under such circumstances, I can-not attribute carelessness or negligence to Colley in failing to discover the stick before itwent through the roller at his end of the machine.As previously noted, only about 22 yards of material were spoiled and Respondent sufferedno other substantial damage as a result of the mishap. Other mishaps resulting in the spoilationof cloth occur every day, in some instances involving more than a 1,000 yards of cloth, andforwhich no employees were discharged. Lewis testified that "we have blankets [costing5While there was considerable testimony as to substantial damage that might have resultedif a foreign object were to run further through the presses, or was of a material or substancethat would damage or cut the lapping or rubberized blanket on the machine, admittedly therewas no such damage caused by the incident under consideration. 27 6DECISIONS OF NATIONAL LABOR RELATIONS BOARD$1,560]tear up on occasions...due to[loose] machine rollers,"or a bearing giving wayand,because such incidents were deemed unavoidable, no one was discharged therefor.Foreman Rouse testified for Respondent that on October 21, 1952, he found employee Gregory,admittedly without proper cause, and in violation of Company rules, "roaming all over theplace"several hundred feet from his post and resulting in a spoilage of approximately 300yards of cloth. Gregory, however, was only given a warning notice on that occasion.Colley had been employed by Respondent since 1940. His services during that period mustbe deemed to have been most satisfactory because he was advanced from $13 a week to $1.45an hour. Except for the evidence summarized in the margin, 6 there was no credible testimonythat Colley had ever been guilty of, or had been warned for, any infraction of the Company'srules or any shortcoming in his work.On the entire record I am convinced and find that Colley was discharged for his unionactivities (characterized by Brierly as "playing fiddle"), and that the reasons assignedby Respondent were mere pretexts to rid itself of his influence as an active union protago-nistamong the remainder of its employees.The recital of his activities establishes notonly that Colley was extremely active in carrying on all types of union activities, but thatRespondent had knowledge thereof. Indeed, Warner recognized that leadership when he in-structed the employees to report their grievances to Colley who in turn would take the matterup with Warner. It was in compliance with this instruction that Colley talked to Dunham,Warner's administrative assistant, shortly after Wood's discharge on October 6 and for whichintervention Colley was reprimanded by Lewis. On the entire record I find that Colley'sdischarge several days later was in violation of Section 8 (a) (3) and 8 (a) (1) of the Act.4.Lonnie LottLott was hired by Respondent in April 1943 as millwright helper at 85 cents an hour andcontinued his employment until October 20, 1952, when he was discharged. At that time hewas classified as a millwright, first class, and receiving $1.72 an hour, plus a bonus, thesecond highest-paid job in the department. Ross Laws, Respondent's master mechanic andin charge of the department in whichLottwas employed during the entire period of his employ-ment, considered him "a very satisfactory employee [who] ran the job very well." Lottjoined the Union in January 1952, wore its button, distributed membership cards both beforeand after the election in April 1952, had charge of the organization of the machine shop, andsecured the signatures of 13 to 15 employees to such cards.At the hearing, when Lott was asked whether any of his foremen or supervisors ever spoketo him about the Union, he testified as follows: "Never directly about the Union. I was calledin there in a group a couple of times and was warned[by Sanders,assistant foreman andLott's immediate supervisor] about talking to people in the plant." This occurred once priorto the election and 2 or 3 times thereafter. Shortly before he was fired, Sanders called himto his office and said: "I don't want you to talk to nobody in this shop" and that he didn'twant him "to go in the rest room or be smoking in there." No evidence was offered, how-ever, that there was a rule against talking in the plant, or against smoking in the restroom.About a month before he was discharged, Lott, with Nathan Smith and Sid McGee, two otheremployees, was seated at a cafeteria table when Dunham, administrative assistant to theplant manager,joined them at the same table. Colley entered the cafeteria at about the sametime and Dunham, referring to Colley, said to Smith: "Theregoesyour boss." Smithremonstrated that Colley was Lott's "boss" and Dunham agreed stating that he, too, under-stood that Colley was Lott's "boss." Colley had no supervisory status in behalf of Respondentand I construe the characterization of Colley as a boss to have reference to him as bossof Lott's union activities. During the same conversation McGee said to Lott: "You signeda card for him" and Lott admitted that he had.6Lewis testified that approximately a week before Colley was discharged on October 10,it"had been reported" to him, by an undisclosed person, that Colley was leaving his machineand "running off smoking." Lewis further testified that he made out a reprimand slip, pur-porting to show the violation as having occurred on October 8, only 2 days before the discharge,gave it to Beard, Colley's supervisor, and told him to show it to Colley and to reprimand himfor it. Colley denied he left his machine on October 8, or at any other time, in violation ofCompany rules and that he had ever been warned for such an offense. Beard was not calledas a witness. On the entire record, I credit Colley's denial of the alleged incident. CLEARWATER FINISHING COMPANY277On Thursday, October 16, 1952, a serious mishap occurred to the No. 3 printing machine.Lott immediately began making the necessary repairs and continued in that task throughthe following Saturday morning at which time he completed the job. When Lott reportedfor work at 7 a. m. on the following Monday morning, the printer asked him whether he hadcompleted the repairs. Lott replied that he had "put in new pipes and that the blanket is in"but that he didn't know whether they were adjusted right or not.Ithad been the established practice in the shop, after mechanical repairs of the typemade by Lott were completed and before the machine was put into operation, to have itthoroughly inspected by the printer, the backtender, and the gray tender, to see that "theair pipes are set at a proper angle" and that the machine is otherwise ready for operation.Neither the printer, the backtender, nor the gray tender was called to testify whether theymade such an inspection after Lott completed the repairs. However, Lewis, the press fore-man, testified that "there could have been a failure to inspect," and Laws, the mastermechanic, testified that the machine "had not been checked." Later that same morning,after the machine had been running slowly for 2 to 3 minutes, Sanders reported to Laws thatan alemite fitting approximately 11 inches long had been found behind the rubberized blanketon the machine that Lott had repaired. The fitting had been observed by another employeewho stopped the machine immediately with the result that no damage resulted.Laws inquired of Sanders as to who had made the repairs and when the latter stated thathe was not sure, Laws instructed him to find out. When Sanders reported that it was Lott,Laws instructed him to see Lott and if the latter admitted that he had worked on the machinethe previous Saturday, Sanders was directed to discharge him. Sanders called Lott to hisoffice where the latter admitted he had worked on the machine on the day in question. Sandersshowed him the alemite fitting and asked how he happened to leave it in the blanket. Lott deniedleavingit there,stating insteadthat he remembered definitely removing it from the machineand throwing it "down on the floor."7 Sanders discharged him immediately thereafter.On the entire record I am convinced and find that Lott was not discharged for the reasonsassigned by Respondent and that the incident was a pretext seized upon by Respondent to riditself of an active Union adherent, I am unable to believe that an employee who had renderedalmost 10 years of faithful service during which his wages were more than doubled, who had"never been warned about carelessness" and who was considered by his superiors to be a"very satisfactory employee who ran the job very well," would be dismissed, without warning,for an act of negligence which resulted in no damage to equipment and no substantial lossto the Company.There are other factors present which cast doubt on Respondent's plea that Lott wasdischarged because of the incident heretofore discussed. It was the duty of three otheremployees to inspect the machine before it was put into operation, especially by the printerafter he was informed by Lott that the latter had put in new pipes. The required inspectionby the printer to determine whether the pipes were "set at a proper angle" would have dis-closed the fitting. However, though Respondent's own testimony established that there had beenno inspection or checking of the machine after the repairs were completed, no evidencewas offered that these other employees were disciplined because of the negligent mannerinwhich they performed their duties, and they presumably continued in their employment.The record also establishes that other employees were warned for infraction of Companyrules or misconduct by means of written warning notices supplied by management, but noevidence was offered that Lott had ever been so warned.On the entire record I find that Lott was discharged on October 20 because of his Unionactivitiesand in fulfillment of Foreman Brierley's threat of a week before, that, just asColley had been fired for his Union activities, "more ... are going to get the same thingbecause the Company does not want any damn union in Clearwater." By that dischargeRespondent violated Section 8 (a) (1) and (3) of the Act.T While Lott knew that there was a long-established rule which required all mechanics totake any parts removed from the machine to the machine shop, he testified that the ruleapplied only to parts "that somebody will stumble over, or a bearing, or a gear or somethingof that nature, , . , but, with a little piece like [the fitting in question, he] did what every bodyhas done, [he] threw it on the floor." In view of the ultimate finding that follows with regardto his discharge, I find it unnecessary to decide whether Lott allowed the fitting to remain inthe blanket or threw it on the floor. 27 8DECISIONSOF NATIONAL LABOR RELATIONS BOARD5.EdwardL. GregoryGregory was employed by Respondent from August 1946 until he was discharged on October22, 1952.He joined the Union at the barbecue gathering,attended"about every"meeting,and wore its button practically every day untilhe was discharged.He signed up approximately40 employees for Union membership before the election and about the same number there-after.On several occasions about 4 or 5 weeks before the election,Supervisors Frost andHendrix asked him how many employees had attended a Union meeting and how he felt abouttheUnion.Gregory replied that they knew how he felt on the subject and that they werewasting their time trying to talk him out of it.During the week of the election,ForemanRobinson met Gregory in the waterhouse and said to him: "IsJack Jacobs (southern directorof the Union)going to feed you all after they fire you? " A day or two before Gregory wasfired Frost approached him and, while holding a medium-sized ball bearing in his hand, toldhim that he could tell him "the past and future;[that] ...the past looked pretty good until6 or 7 or 8 months ago, [but that the] future...is black."During,the period prior to Gregory's discharge he was engaged as an inspector to watchthe cloth as it came through the print machine to see that it was running right.If he foundanything wrong with the cloth,itwas his duty to either stop the machine or signal the printerto stop it. As an inspector,it was his duty not to leave his post unless properly relieved.At about 4 p. m. on October 21, Gregory had 300 yards of "misclean,"a run of bad cloth.Foreman Rouse found him "roaming all over the place"and asked him where he had been.Gregorymade no reply,followingwhich Rouse prepared and handed him a warning slipstating that he was being reprimanded for being careless and permitting too much bad worktogo through the machine.At the same time Rouse told him that if it happened again hewould have to let him go.On the next day, another misclean of approximately 750 yardswas discovered on Gregory'smachine while no one was in attendance at his post. Rousewent in search of Gregory and met him coming out of the waterhouse where the latter hadbeen smoking for approximately 10 minutes.Rouse told him "that he had quite a mess."Gregory made no reply, "just acted a little silly and walked on."It was then that Rousedecided to discharge him, though he was permitted to finish that day's shift.Gregory testified that before he left his machine on the occasion in question he got thefloorman,James Scott,to watch his machine.However, Hendrix testified that immediatelyafter the spoiled cloth was discovered when he asked Scott,whose post was nearby,whetherhe knew where Gregory was and whether Gregory had asked him to act as his relief, Scottreplied in the negative to both queries.Though the timing of the discharge,following so closely upon Frost's prediction thatGregory's future "looked black,"makes that termination suspect, on the entire record I findthat Gregory left his machine in violation of Respondent's rules and without arranging for aproper replacement.Having been warned theprevious day for a similar infraction,Respondentdischarged him for a repeated violation of its rules and not for the reasons alleged in thecomplaint.6.David TimmermanTimmerman went to work for Respondent in 1943 as a "color boy" and worked steadilythereafter until January 28, 1953, when he was discharged at which time his job was that ofa backtender. Though his beginning wage was only $ 9.30 a week, his hourly rate at the timeof discharge was $1.47 an hour.Timmerman and another employee were the first employees to get in touchwith the Unionorganizers.Itwas Timmerman who arranged for the barbecue of December 14, 1951, and"cooked everything for the boys."He wore a Union button from that time until he was dis-charged and attended every Union meeting.He signed up about 90 employees of which 60 to65 were signed up after the election.Of this total of 90 employees, only 25 to 30 were in hisown department.On Tuesday, January 27, 1953, Timmerman asked employee Ray Jones, who was employedat the same machine, whether he had ever"signed his brother up."Jones answered that hehad not but that he would see what he could do about it. Timmerman then observed Jonestalking to Foreman Rouse following which the latter approached Timmerman and said to him:"Me and you have been friends a long time and we are today,and I want you to quit standing CLEARWATER FINISHING COMPANY279around talking the union in this plant."8 About 30 minutes later Rouse returned to him andsaid:"This gets back there in the office ...I don't want you to do that because they comeback here and eat me out ... Now damn it, quit talking the union in the plant."On the following day, Wednesday,January 28,Timmerman,in the presence of Jones,remarked to several other employees in the locker room that Jones must have reported toRouse that Timmerman had "tried to sign him up." Jones replied: "If you tell that to therest of these employees you ain't going to punch in but a very few more tunes.Pull off yourglasses."Timmerman took off his glasses and laid them in his locker. Jones caught hold ofTimmerman's arms and forced him back against the locker.Several employees intervened,no blows were struck,and both men returned to their work.At the close of the shift Rousecalled Timmerman to his office and said to him: "I told you yesterday to quit talking unionin this plant,and today you liked to had a fight and I got to pay you off andhereit is."Rouse and Jones both testified in behalf of Respondent.Rouse testified that about 12' weeksbefore Timmerman was discharged,Jones came to him and told him that Timmerman "wascalling him all kinds of names and calling him yellow and bothering Jones all of the time."Rouse further testified that thereafter Jones complained to him of the same conduct "twoor three times"and that because of Jones' complaint Rouse went to Timmerman on Tuesdaybefore he was discharged and said: "We have been working together a long time and this hasgot to stop.We don'twant any trouble."However,Jones,who while working for Respondentwas also an unordained"preacher in the Church of God,"testified credibly that the only timehe ever mentioned Timmerman to Rouse was after the locker room incident.Although Jonestestified that he went to Rouse on Tuesday and merely reported to him "that there was toomuch talking in the print shop to the folks," he did not "tell him who was talking."In its brief Respondent states that"Timmerman was discharged on January 29, 1953, forrepeatedly causing dissension and baiting another employee to the point of an open quarrel,although he had been warned to stop such conduct and had agreed to do so."If there was any"baiting to the point of an open quarrel,"itwas provoked by Jones who asked Timmermantoremove his glasses and it was Jones who admittedly advanced towards Timmerman,locked the latter's arms,and forced him against the locker.In support of Respondent's contention that Timmerman had been reprimanded and warnedinwriting for"repeatedly causing dissension and baiting another employee"Respondentoffered in evidence its Exhibit No. 7, a warning notice which Rouse testified he "showed"Timmerman,although he admitted he didn't know whether or not Timmerman could read.The reason for the reprimand noted in the exhibit is as follows:"Employee informed thisdate to stop interfering with Ray Jones and workers and causing confusion and disruptingharmony in the department.Also this would be the last and final warning and the next occur-rence he would be discharged." The exhibit is dated January 27, 1953, and recites that at8 p. m. of that date"itwas necessary to reprimand" Timmerman for the reasons notedabove.But, as previously indicated,Jones testified that he made no mention of Timmermanto Rouse or anyone else until Wednesday after the locker room incident. Timmerman deniedthat he had ever been warned in writing,or otherwise,and I credit his denial.Rouse also testified that the "next day Ray Jones came to[him] again and said they hadquite an argument in the dressing room... [he] just decided to let him go that night."Jones,however,as indicated above, testified that he never reported the altercation in thelocker room to Rouse.Rouse testified further that he never asked Timmerman for his versionof that incident and that the "fracas in the dressing room" was investigated for him bysecond hand Parkman who made a report to him. Parkman, however, was not called as awitness and Rouse did not disclose the nature of that report.On the entire record I am convinced that none of Rouse's testimony with reference to thewarning notice,and his reasons for Timmerman's discharge,are worthy of belief,and all ofhis testimony with reference thereto is hereby discredited.It is abundantly clear,and I find,that Rouse had notice of Timmerman's activities as late as the day before the latter's dis -charge.Ifurther find that Rouse discharged him because of those activities and to makecertain that"the office"would not"eat him out" because of his failure to put an end tothose activities.By that discharge,Respondent violated Section 8 (a) (1) and(3) of the Act.8 Thiswas the only subject he had ever been "told to stop talking about." The samelimitation was put on employee Finley by Foreman Hankinson. 280DECISIONSOF NATIONAL LABOR RELATIONS BOARD7.James D. BlaxtonBlaxton was employed by Respondent in 1941 at a wage of $ 13 a week, and continued hisemployment, except for a brief period of 3 months, until February 6, 1953, at which time hispay had been advanced $1.30 an hour. He joined the Union on December 14, 1951, and attendedall of its meetings thereafter but 1 or 2. He was a member of the organizing committee forthe first shift in the jack roomwherehe was employed and signed up about 35 to 40 employees.He began wearing a Union button in February 1952, but "took it off" in the following June orJuly.One of the privileges which Respondent extended to its employees was to purchase clothfor their personal use from the Company's remnant cloth room.However, the time duringwhich the purchases could be made was fixed by a bulletin issued by Respondent and posted inthat room. For Blaxton, the appropriate period was on Tuesday and Thursday beyween 3 p. m.and 4 p. m. On February 5, 1953, at about 2:55 p. in., approximately 5 minutes before theclose of the shift and without punching out at the time clock,Blaxton appeared in the remnantcloth room, made a purchase and then left the plant. When he reported for work the followingmorning, Brierly, his foreman, told him he was being discharged because he had not punchedout the day before.The record establishes that Blaxton had on 8 or 10 occasions during the year precedinghis discharge,and at numerous tunes before,made purchases in the cloth room a few minutesbefore 3 p.in.On all such occasions he never punched out but Brierly"marked [his] cardwith a pen and ink" on the following morning.The evidence is undisputed that Blaxton left his post of duty prior to the close of the shiftand that he failed to punch out in violation of Respondent's rules. The mere fact that hisdischarge as a disciplinary measure for a violation that had been repeatedly condoned andforwhich he had never been warned may seem to be unduly harsh, is not sufficient on whichto base a violation of the Act. As previously noted, the burden of proof is on the GeneralCounsel to establish by a preponderance of the evidence that the discharge was made becauseof Blaxton's Union activities. One of the necessary elements to establish such discriminationisproof that Respondent had knowledge of such activities.Here,Blaxton admitted that noCompany official, supervisor, or foreman ever talked to him about the Union. While the factsheretofore found establish Union activities by Blaxton, the General Counsel failed to offerany proof that Respondent had knowledge of his participation therein after March 1952, almosta year before his discharge.Indeed,while several hundred employees continued to do so,Blaxton, about 6 or 7 months before his discharge, took off and thereafter failed to wearthe Union button he had previously worn. On the entire record I find that the General Counselhas not sustained the allegations of the complaint pertaining to Blaxton's discharge by apreponderance of the evidence and will accordingly recommend that the same be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent,set forth in section III, above,occurring in connection withthe operations of Respondent described in section I, above, have a close,intimate,and sub-stantial relation to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructuig commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices,Iwill recommend thatitcease and desist therefrom and take certain affirmative action which will effectuate thepolicies of the Act.It having been found that Respondent discriminatorilydischargedByron Colley, Lonnie Lott,and David Timmerman, it will be recommended that Respondent offer each of them immediateand full reinstatement to his former or substantially equivalent position without prejudice tohis seniority or other rights and privileges,and make each of them whole for any loss of payhe may have suffered by reason of Respondent's discrimination against them by the paymentto each of a sum of money equal to that which he would normally have earned as wages fromthe date of the discrimination against him to the date of offer of reinstatement, less his netearnings during that period. All computation of back pay shall be made in accordance withthe rules and methods laid down by the Board in Crossett Lumber Company, 8 NLRB 440, andF. W. Woolworth Company, 90 NLRB 289. CLEARWATER FINISHING COMPANY281Because of Respondent's unlawful conduct as heretofore found,and its underlying purpose,Iam convinced that the unfair labor practices found are persuasively related to the otherunfair labor practices proscribed by the Act and that the danger of their commission in thefuture is to be anticipated from thecourseof Respondent's conduct in the past.The preventivepurpose of the Act will be thwarted unless the recommendations are coextensive with thethreat. In order,therefore,tomake effective the interdependent guarantees of Section 7, toprevent a recurrence of unfair labor practices,and to minimize strife which burdens andobstructs commerce,and thus to effectuate the policies of the Act,it will be recommendedthatRespondent cease and desist from in any manner interferingwith,restraining, orcoercing its employees in the exercise of the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.By discharging Byron Colley, Lonnie Lott, and David Timmerman, thereby discouragingmembership in the Union,Respondent violated Section 8(a) (3) of the Act.2.By said discharges,by interrogating its employees as to their Union activities, and bythreatening them with reprisals if they continued such activities,Respondent interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Actand thereby violated Section 8(a) (1) thereof.3.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and (7)of the Act.4.Respondent has not violated the Act by discharging Ruby L. Ripley,Joe Wood,EdwardL. Gregory,and James D. Blaxton.(Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examinerof the NationalLabor RelationsBoard,and in order to effectuate the policies of the NationalLaborRelationsAct, we herebynotify our employees that:WE WILL NOT discourage membership in United Textile Workers of America, AFL,or in any labor organization of our employees,by discharging any of our employees, orin any other manner discriminating in regard to their hire or tenure of employment, orany term or condition of their employment.WE WILL NOT interrogate our employees concerning their union activities,threatenthem with reprisals to discourage union affiliation and activities,or in any other mannerinterfere with, restrain,or coerce our employees in the exercise of their right to self-organization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership in labor organizationsas a condition of employment,as authorized by Section 8 (a) (3 ofthe Act.WE WILL make whole the following named individuals for any loss of pay they mayhave suffered as a result of the discrimination against them and offer them immediateand full reinstatement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges:Byron ColleyLonnie LottDavid Timmerman 282DECISIONSOF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or refrain from becoming members of theabove-named Union, or any other labor organization, except to the extent that this right maybe affected by an agreement in conformity with Section 8 (a) (3 of the Act.CLEARWATERFINISHINGCOMPANY,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced; or covered by any other material.MILLS INDUSTRIES, INCORPORATEDandDISTRICT NO. 8,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,Petitioner.Cases Nos.13-RC-3427, 13-RC-3428,and 13-RC-3429. April 15, 1954.DECISION AND ORDERUpon petitionsduly filedunder Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jewel G. Maher,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon theentirerecord in this case,theBoard finds:1.The Employer is engaged in commerce within the meaningof the Ac't.2.The labororganizations involved claim to representcer-tain employeesof the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act,for thefollowing reasons:The Petitioner seeks three separate bargaining units of theEmployer's painters,carpenters,and machinerepairmen. TheEmployer andthe Intervenor(International Brotherhood ofElectrical Workers,Local 1031, AFL) contendthat the unitssought by the Petitioner are inappropriate.After anelection and certification of representatives issuedby the Board,'the Petitioner,from 1944 to 1952,representedall production and maintenance employees,including painters,carpenters,and machine repairmen in a single bargaining unit.In August1952an election was conducted by the Board in theforegoing unit in which the Intervenor defeated the Petitionerand the Intervenor was certified as Vie exclusive bargainingrepresentative for the same unit of employees formerly repre-sented bythe Petitioner.'157 NLRB 467.2 Case No. 13-RC-2710.108 NLRB No. 49.